Citation Nr: 0532202	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine with residual thoracic back 
strain and degenerative disc narrowing, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1976 and from March 1981 to September 1984.  He had 
unverified service from June 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


VACATUR

This case was certified to the Board in November 2004.  
Thereafter, in a decision issued on January 13, 2005, the 
Board denied the veteran's claim of entitlement to an 
increased evaluation for traumatic arthritis of the cervical 
spine with residual thoracic back strain and degenerative 
disc narrowing.

However, it has recently come to the Board's attention that 
additional evidence was received by VA on March 22, 2004, 
prior to the issuance of the Board's January 13, 2005, 
decision.  Unfortunately, although it was already in VA's 
possession prior to the Board's issuance of that decision, 
the evidence was not associated with the claims folder in 
time for it to be considered by the Board.  Therefore, the 
Board finds that this submission warrants vacatur and 
additional appellate review.

The Board may vacate an appellant's decision at any time 
either on the request of the veteran, his representative, or 
on the Board's own motion when there has been a denial of due 
process.  See 38 C.F.R. § 20.904(a) (2005).  In order to 
ensure that the appellant has been accorded full due process 
of law and that the decision on his appeal takes into 
consideration all the available evidence, the Board will, on 
its own motion, vacate its decision of January 13, 2005.  A 
subsequent decision will be issued in its place.


ORDER

The Board's decision of January 13, 2005, which denied the 
veteran's claim of entitlement to an increased evaluation for 
traumatic arthritis of the cervical spine with residual 
thoracic back strain and degenerative disc narrowing, is 
hereby vacated.




____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


